Citation Nr: 0215555	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer, postoperative stomach resection for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. G., daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1941 and from November 1942 to October 1943.  He 
died in October 1996.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant, her daughter J.G., and 
her representative appeared before a Member of the Board at a 
hearing at the RO in August 2002.


FINDINGS OF FACT

1.  In June 1996, the RO denied the veteran's claim for an 
increased evaluation for duodenal ulcer, postoperative 
stomach resection.  The veteran filed a notice of 
disagreement in July 1996.

2.  The veteran died on October [redacted], 1996.

3.  Prior to his death, the veteran experienced nausea, 
diarrhea, sweating, and weakness with anemia and malnutrition 
while receiving monthly vitamin B-12 shots and daily 
nutritional supplements including Folic Acid.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for duodenal ulcer, 
postoperative stomach resection, for accrued benefits 
purposes, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1000, 4.7 4.114, Diagnostic Codes 7305, 7308 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the veteran had a claim pending for 
increased evaluation for duodenal ulcer, postoperative 
stomach resection.  The appellant continued the appeal for 
accrued purposes.  The appellant contends that the veteran's 
duodenal ulcer, postoperative stomach resection should have 
been evaluated as 60 percent disabling prior to his death.

Certain accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000 (2001).  Although the appellant's claim for accrued 
benefits is separate from the claim for an increased rating 
for duodenal ulcer, postoperative stomach resection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death. 38 U.S.C.A. § 
5121 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2001).  

Here, the veteran filed a claim for an increased evaluation 
for his duodenal ulcer, postoperative stomach resection in 
January 1996.  

VA Medical Center (VAMC) hospital records dated from February 
to March 1995 reveal that the veteran was hospitalized for a 
fractured left hip.  The hospital reports show that the 
veteran had a 1.4 lb. weight loss in the past month with a 
pre-albumin on the low side of normal.  It was noted that he 
took Hexavitamin and Folic acid supplements daily, received 
monthly Vitamin B12 shots, and that home health care services 
had been secured.   

VA medical records from January 1995 to January 1996 noted 
that the veteran's usual weight was between 130 and 140 lbs.; 
however, an April 1995 VA medical notation indicated that the 
veteran weighed 125 lbs.  The medical records revealed that 
the veteran received monthly Vitamin B 12 shots from his home 
health care nurse and took Folic Acid nutritional supplement 
daily. Concern was expressed about his iron level, and that 
he had very little intake of high protein foods.  A January 
1996 VA medical note indicated that the veteran's weight was 
140 lbs.

An August 1995 VAMC discharge summary revealed that the 
veteran was admitted for myocardial infarction, episode of 
atrial fibrillation, and transient mild congestive heart 
failure.

VA medical records dated from April to July 1996 showed that 
the veteran experienced nocturnal chest pain, right upper 
extremity weakness with swelling, jaundice, and asymmetry of 
mouth, shortness of breath, peripheral and sacral edema.  It 
was noted that the veteran's spouse was supplementing his 
diet with potassium positive foods.  On evaluation, skin was 
pale, he had decreased hearing, and there was dyspnea with 
exertion and productive cough.  The assessment included 
chronic obstructive pulmonary disease complicated by chronic 
heart failure, continued B12 Folate deficiency requiring 
monthly B12 injections and daily Folic acid supplement status 
post gastrectomy of 80 percent of stomach.

In a July 1996 letter, the veteran's treating VA physician 
stated that the veteran's stomach remnant was insufficient to 
adequately absorb B-12 from his diet and that he also 
suffered from malnutrition.  The VA physician stated that the 
veteran need continued monthly B-12 injections, folic acid, 
and nutritional supplements.

The RO denied increased evaluation in June 1996 and the 
veteran's notice of disagreement was received in July 1996.  

The veteran's death certificate shows that he died in October 
1996.  The immediate cause of death was listed as 
cardiorespiratory failure, due to or as a consequence of 
acute myocardial infarction and coronary artery disease.

Private medical records dated from January 1995 to October 
1996 indicate that that treatment was provided to the veteran 
under VA contract.  These records show treatment for chronic 
heart failure.  An October 1996 record indicates that the 
veteran was transported to the private facility for 
pronouncement of death.

At the time of his death, the veteran had a pending claim for 
increased evaluation for duodenal ulcer, postoperative 
stomach resection.  The appellant filed her claim for accrued 
benefits in November 1996, within one year after the 
veteran's death.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  These ratings are used to attempt to 
determine the extent to which the veteran's service-connected 
disability adversely affected his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7

At the time of his death, the veteran's duodenal ulcer, 
postoperative stomach resection was evaluated under the 
criteria for duodenal ulcer.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  However, in an August 2001 letter, the 
RO advised that the appellant's claim would be reviewed based 
on the evaluation of post gastrectomy syndrome.  Given the 
diagnoses and findings of record, the Board will consider 
whether an increased rating was warranted under the criteria 
for postgastrectomy syndrome (Diagnostic Code 7308), duodenal 
ulcer (Diagnostic Code 7305), and marginal ulcer (Diagnostic 
Code 7306).

Under Diagnostic Code 7305, a 40 percent evaluation was 
warranted for moderately severe duodenal ulcer less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
or more days in duration at least four or more times per 
year.  A 60 percent evaluation required severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Under Diagnostic Code 7306, a 40 percent evaluation is 
warranted for moderately severe marginal ulcer, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena.  Severe marginal 
ulcer, less pronounced and less continuous symptoms with 
definite impairment of health, is assigned a 60 percent 
evaluation. 38 C.F.R. § 4.114, Diagnostic Code 7306.   Under 
the provisions of Diagnostic Code 7308, a 40 percent 
evaluation is warranted for moderate postgastrectomy 
syndromes, with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent 
evaluation is warranted for severe postgastrectomy syndromes, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (2001).  The Board has considered all relevant 
regulations and Diagnostic Codes pertaining to the digestive 
system and finds that Diagnostic Code 7308 reflected the 
predominant disability picture prior to the veteran's death.

The medical record contains competent medical evidence of 
anemia and malnutrition as well as weight fluctuations due to 
his status post gastrectomy of 80 percent of stomach.  
Additionally, at the August 2002 hearing, the appellant and 
her daughter testified that prior to his death, the veteran 
experienced nausea, sweating, and "weak trembles."  The 
Board finds that the testimony of the appellant and her 
daughter may be considered as confirmatory evidence 
supporting the evidence already of record prior to the 
veteran's death.  See Hayes v. Brown, 4 Vet. App. 353, 360 
(1993).

Based on this information, the Board concludes that the 
criteria for a maximum schedular evaluation of 60 percent 
were met prior to the veteran's death.  The Board concludes, 
with resolution of the benefit of the doubt in the 
appellant's favor, that a 60 percent rating for 
postgastrectomy syndrome is warranted under Diagnostic Code 
7308, for the purposes of accrued benefits. 

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
In the circumstances of this case, the appellant was advised 
of the applicable laws and regulations, and the evidence 
needed to substantiate her claim by the statement of the 
case, supplemental statement of the case, and an August 2001 
letter.  The duties and responsibilities of the VA and the 
veteran under VCAA to include the appellant's duty to provide 
information and the VA's duty to obtain such evidence were 
specifically addressed in the August 2001 letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In the case of accrued 
benefits, evidence is limited to that in the file at the date 
of the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Consequently, it appears that the duty to assist 
the claimant in obtaining evidence would be limited to 
evidence that was constructively of record at the time of the 
veteran's death or should be obtained for confirmation of 
evidence of record at the time of the veteran's death.  The 
record shows that the RO secured the VA medical records and 
VA contract medical records showing the veteran's treatment 
prior to his death.  Additionally, the appellant and her 
daughter testified as to their observations of the veteran's 
symptoms prior to his death.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 60 percent evaluation for duodenal ulcer status post 
resection of the stomach, for purposes of accrued benefits, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

